



BUSINESS FINANCING MODIFICATION AGREEMENT
(Second Amendment to Business Financing Agreement)
This Business Financing Modification Agreement is entered into as of January 18,
2018, by and among Glowpoint, Inc. a Delaware corporation (“Glowpoint”), GP
Communications, LLC, a Delaware limited liability company (“GP Communications”
and together with Glowpoint, individually and collectively, jointly and
severally, “Borrower”), and Western Alliance Bank, an Arizona corporation
(“Lender”).
1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Borrower to Lender, Borrower is indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated July 31, 2017, by
and between Borrower and Lender, as has been and may be further amended from
time to time (the “Business Financing Agreement”). Capitalized terms used
without definition herein shall have the meanings assigned to them in the
Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”
2.    DESCRIPTION OF CHANGE IN TERMS.
A.    Modifications to Business Financing Agreement:
i.
Section 4.12. Section 4.12 is hereby amended by adding the following to the end
of that section:

Notwithstanding the foregoing, upon Lender’s receipt of evidence satisfactory to
Lender that Borrower has received, after the Second Amendment Effective Date,
proceeds from the sale of Borrower’s equity securities to investors, and on
terms and conditions, acceptable to Lender (“Equity Proceeds”), Borrower shall
be permitted to prepay its existing indebtedness to Super G Capital, LLC, in an
amount not to exceed the amount of the Equity Proceeds.
ii.
Section 12.1. The following term and its definition are hereby added to Section
12.1, in appropriate alphabetical order, as follows:

“Second Amendment Effective Date” is January 18, 2018.
3.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.


1

--------------------------------------------------------------------------------




4.    PAYMENT OF DOCUMENTATION EXPENSES. Borrower shall pay to Lender all of
Lender’s invoiced costs and expenses incurred in connection with the amendment
and modification of the Business Financing Agreement (the “Modification
Expenses”).
5.    NO DEFENSES OF BORROWER/GENERAL Release. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Borrower (“Releasing Party”) acknowledges that Lender would not
enter into this Business Financing Modification Agreement without Releasing
Party’s assurance that it has no claims against Lender or any of Lender’s
officers, directors, employees or agents. Except for the obligations arising
hereafter under this Business Financing Modification Agreement and the Business
Financing Agreement, Releasing Party releases Lender, and each of Lender’s and
entity’s officers, directors and employees from any known or unknown claims that
Releasing Party now has against Lender of any nature, including any claims that
Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Agreement or the transactions contemplated thereby. Releasing Party waives
the provisions of California Civil Code section 1542, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
Releasing Party and its shareholders, agents, employees, assigns and successors
in interest. The provisions, waivers and releases of this section shall inure to
the benefit of Lender and its agents, employees, officers, directors, assigns
and successors in interest. The provisions of this section shall survive payment
in full of the Obligations, full performance of all the terms of this Business
Financing Modification Agreement and the Agreement, and/or Lender’s actions to
exercise any remedy available under the Agreement or otherwise.
6.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.
7.    CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon payment of the Modification Expenses.
8.    NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT AND THE EXISTING DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT AND THE EXISTING
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


[Signature Page Follows]




2

--------------------------------------------------------------------------------




9.    COUNTERSIGNATURE. This Business Financing Modification Agreement shall
become effective only when executed by Lender and Borrower.
BORROWER:                    LENDER:
GLOWPOINT, INC.
WESTERN ALLIANCE BANK, an Arizona corporation

By: /s/ David Clark__________________        By: /s/ Josh
Converse_________________
Name: _David Clark___________________        Name: _Josh
Converse___________________
Title: _ CFO________________________        Title: _
AVP__________________________
GP COMMUNICATIONS, LLC
By: Glowpoint, Inc., its Managing Member                
By: /s/ David Clark__________________        
Name: _David Clark___________________        
Title: __CFO________________________        




3